KENNARD, J.,
Dissenting. — In California, a parent whose parental rights have been terminated by the superior court has a statutory right to appeal that *847decision. (Welf. & Inst. Code, § 395.)1 If the parent cannot afford appellate counsel, one will be appointed. (Fam. Code, § 7895.) When the parent’s appellate counsel finds no arguable issue, does the parent have the right to personally file a brief challenging the trial court’s decision? The majority answers “no,” further holding that when appointed counsel has raised no claim of error the parent’s appeal may be dismissed as abandoned. I disagree, as these holdings in effect nullify the parent’s statutory right to appeal.
I
The San Diego juvenile court terminated M.H.’s parental rights to her children — two-year-old Phoenix and one-year-old Dakota — choosing adoption as the permanent plan for the children. (§ 366.26, subd. (b)(1).) M.H. appealed. Because she was indigent, she asked the Court of Appeal to appoint counsel for her. The court did so.
M.H.’s appointed counsel filed with the Court of Appeal a document entitled “Appellant’s Opening Brief.” The document summarized the facts of the case and mentioned some potential claims that counsel had investigated, with citations to relevant case law. But counsel did not raise a single argument on behalf of her client, M.H., instead stating there were “no arguable issues.” Counsel asked the Court of Appeal to “conduct an independent review of the entire record on appeal for arguable issues of error in the court below.” This is a procedure that the Court of Appeal must perform when, in a criminal case, the appealing defendant’s appointed counsel notifies the court that counsel has found no arguable issues. (Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493, 87 S.Ct. 1396]; People v. Wende (1979) 25 Cal.3d 436 [158 Cal.Rptr. 839, 600 P.2d 1071].) But this procedure need not be followed when, as here, the appeal involves parental rights. (In re Sade C. (1996) 13 Cal.4th 952, 984 [55 Cal.Rptr.2d 771, 920 P.2d 716]; but see id. at p. 999 (dis. opn. of Kennard, J.) [expressing my view that the Anders/Wende procedure is “implicitly included in California’s statutory scheme” governing parental rights appeals].) Appellate counsel here also asked the Court of Appeal to allow M.H. to submit within 30 days her own brief challenging the superior court’s decision terminating her parental rights.
The Court of Appeal rejected M.H.’s counsel’s request that it review the record for error. And the court held that it had “inherent discretion” to allow M.H. to file a brief but saw “no reason to allow it in this case.” The court then dismissed the appeal. Although the Court of Appeal did not explain the reasons for the dismissal, presumably it concluded that M.H. had abandoned her appeal because her appointed appellate counsel had raised no claims of error on her behalf. This court granted M.H.’s petition for review.
*848II
As mentioned at the outset, a parent whose parental rights have been terminated by the superior court has a statutory right to appeal that decision. (§ 395.) The filing of an opening brief is a precondition to appellate review of the merits of a trial court order or judgment: California’s Rules of Court provide that “[ejach appellant must serve and file an appellant’s opening brief.” (Cal. Rules of Court, rule 8.200(a)(1).) Failure to do so may be considered an abandonment of the appeal, resulting in its dismissal. (See generally Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544 & fn. 8 [53 Cal.Rptr.3d 856, 150 P.3d 738]; In re Sade C., supra, 13 Cal.4th at p. 994.)
According to the majority here, appealing parent M.H. did file an opening brief — that was indeed the label on the document filed by her appointed counsel, who found no arguable issues. Thus, the majority reasons, the request that M.H. herself be allowed to file her own brief was nothing more than a request to file an additional brief, a matter entirely within the discretion of the Court of Appeal. (See Cal. Rules of Court, rule 8.200(a)(4) [a supplemental brief “may be filed . . . with the permission of the presiding justice”].) I do not share this view. As I explain below, the document at issue, which did not raise a single claim of error, was not in actuality an opening brief. Hence, M.H.’s request that she be allowed to file her own appellate brief was in essence a request to file an opening brief arguing why the superior court’s decision was wrong in terminating her parental rights.
A brief is a “written statement setting out the legal contentions of a party in litigation, esp. on appeal; a document prepared by counsel as the basis for arguing a case, consisting of legal and factual arguments and the authorities in support of them.” (Black’s Law Dict. (8th ed. 2004) p. 204.) An appellate brief should make “ ‘a fair and sincere effort to show that the trial court was wrong.’ ” (Gold v. Maxwell (1959) 176 Cal.App.2d 213, 217 [1 Cal.Rptr. 226], italics added.) Here, the document filed by M.H.’s appointed appellate counsel raised no “legal contentions” and made no “legal and factual arguments” (Black’s Law Diet., supra, at p. 204) in an “effort to show that the trial court was wrong” (Gold, supra, at p. 217) in terminating M.H.’s parental rights.2 As respondent San Diego County Health and Human Services Agency acknowledged at oral argument in response to my inquiry, what M.H.’s appellate counsel filed was not an opening brief but “simply a notification to the Court of Appeal that after a review of the record appellate counsel was not able to identify any issues.”
By denying M.H. permission to argue — after her appointed appellate counsel’s determination that there were no claims of error to raise — that the *849superior court was wrong in terminating her parental rights, and by then dismissing her appeal on the ground that her counsel had raised no claims of error on her behalf, the Court of Appeal effectively nullified M.H.’s statutory right to appeal.
Moreover, there is a possible constitutional concern at issue here. An appellate court’s resolution of an appeal must be “in writing with reasons stated.” (Cal. Const., art. VI, § 14.) When an appealing party does not “ ‘raise claims of reversible error or other defect’ ” (Conservatorship of Ben C., supra, 40 Cal.4th at p. 544, fn. 8), the Court of Appeal may dismiss the appeal as abandoned without violating this constitutional provision (id. at p. 544). Here, however, M.H. did not abandon her appeal, for she specifically asked for permission to file a brief raising such claims. That request was denied. Thus, the Court of Appeal erred in dismissing M.H.’s appeal without the careful examination and reasoned opinion that this constitutional provision requires. (See People v. Kelly (2006) 40 Cal.4th 106, 120 [51 Cal.Rptr.3d 98, 146 P.3d 547] [requirement that appeals be resolved in writing with reasons stated promotes “a careful examination of each case and a result supported by law and reason”].)
For the reasons stated above, I would reverse the judgment of the Court of Appeal, and I would direct that court to permit M.H. to file an appellant’s opening brief, and to decide the merits of any claims she raises “in writing with reasons stated.” (Cal. Const., art. VI, § 14.)
Appellant’s petition for a rehearing was denied February 10, 2010, and the opinion was modified to read as printed above. Kennard, J., was of the opinion that the petition should be granted.

Unless otherwise stated, all statutory citations are to the Welfare and Institutions Code.


I do not fault M.H.’s appointed appellate counsel for not raising any claims of error; in her professional judgment there were no arguable issues.